     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 1 of 35 Page ID #:658




 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2   Caitlin J. Scott, Esq. (State Bar No. 310619)Michael J. Manning, Esq. (State Bar No.
     286879)
 3   Tristan P. Jankowski, Esq. (State Bar No. 290301)                                      Formatted: Font: 14 pt

 4   Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
 5   4667 MacArthur Blvd., Suite 15020062 S.W. Birch Street, Suite 200
 6   Newport Beach, CA 92660
     Office: (949) 200-8755
 7   Fax: (866) 843-8308
 8   ADAPracticeGroup@manninglawoffice.comDisabilityRights@manninglawoffice.co
     m
 9                                                                                          Formatted: Body Text Continued

10   Attorneys for Plaintiff GUILLERMO ROBLES
11

12                              UNITED STATES DISTRICT COURT
13           CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION
14

15                                            Case No. 2:16-cv-06599-SJO-FFM                Formatted: Font: Not Bold, No underline
     GUILLERMO ROBLES, an
16
     individual,                              COMPLAINTFIRST AMENDED
17                                            COMPLAINT FOR DAMAGES AND
18                 Plaintiff,                 INJUNCTIVE RELIEF:

19   v.                                        1. VIOLATION OF THE AMERICANS
20                                                WITH DISABILITIES ACT OF
     DOMINO’S PIZZA LLC, a limited                1990, 42 U.S.C. §12181 et seq.
21                                                [DOMINOS.COM]
     liability corporation,
22                                             2. VIOLATION OF THE AMERICANS
                                                  WITH DISABILITIES ACT OF
23                      Defendant.                1990, 42 U.S.C. §12181 et seq.
24                                                [DOMINO’S MOBILE APP]
                                               3. VIOLATION OF THE UNRUH
25                                                CIVIL RIGHTS ACT, CALIFORNIA
26                                                CIVIL CODE § 51 et seq.
                                                  [DOMINOS.COM]
27                                             4. VIOLATION OF THE UNRUH
28                                                CIVIL RIGHTS ACT, CALIFORNIA
                                                1
                                     FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 2 of 35 Page ID #:659




 1                                                   CIVIL CODE § 51 et seq.
 2                                                   [DOMINO’S MOBILE APP]
                                               4.                                               Formatted: Font: 14 pt
 3                                                                                              Formatted: Single Spacing, Don't add space between
                                                                                                paragraphs of the same style, Numbered + Level: 1 +
                                                                                                Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left +
 4                                                                                              Aligned at: 0.06" + Tab after: 0.31" + Indent at: 0.31", Tab
                                                                                                stops: Not at 0.31"
 5         Plaintiff, Guillermo Robles (“Plaintiff”), alleges the following upon
                                                                                                Formatted: Justified

 6   information and belief based upon investigation of counsel, except as to his own acts,
 7   which he alleges upon personal knowledge:
 8   INTRODUCTION
                                                                                                Formatted: Justified, Indent: Left: 0", First line: 0.5"
 9         1.     Plaintiff is a blind person who requires screen-reading software to read
10   website content using his computer and to interact with mobile applications on his
11   iPhone. Plaintiff uses the terms “blind” or “visually-impaired” to refer to all people
12   with visual impairments who meet the legal definition of blindness in that they have
13   a visual acuity with correction of less than or equal to 20 x 200. Some blind people
14   who meet this definition have limited vision. Others have no vision.
15         2.     Plaintiff brings this civil rights action against Defendant Domino’s Pizza
16   LLC, a Michigan limited liability company (“Defendant” or “Domino’s”) for its
                                                                                                Formatted: Font: Not Bold
17   failure to design, construct, maintain, and operate its website        (hereinafter the
                                                                                                Formatted: Font: Not Bold
18   “Website” or “Defendant’s Website” which shall refer to Dominos.com, and any other
19   website operated by or controlled by Defendant as well as any third party content
                                                                                                Formatted: Font: Not Bold
20   which is located on or used in connection with Dominos.com and any other website
21   operated by or controlled by Defendant, for the purposes described herein) to be fully
22   accessible to and independently usable by Plaintiff and other blind or visually-
23   impaired people. Defendant’s denial of full and equal access to its websiteWebsite,
24   and therefore denial of its products and services offered thereby and in conjunction
25   with its physical brick-and-mortar locations, is a violation of Plaintiff’s rights under
26   the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act
27   (“UCRA”).
28         3.     Plaintiff further brings this civil rights action against Defendant for       Formatted Table
                                                 2
                                    FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 3 of 35 Page ID #:660




 1   failing to design, construct, maintain, and operate its mobile application (“Mobile
 2   App” or “Mobile ApplicationApp”) to be fully accessible to, and independently usable
 3   by Plaintiff and other blind or visually-impaired individuals. Defendant’s denial of
 4   full and equal access to its Mobile App also denies Plaintiff products and services
 5   Defendant offers, which in conjunction with its physical locations is a violation of
 6   Plaintiff’s rights under the ADA and UCRA.
                                                                                                 Formatted: Font: 14 pt
 7         3.4.   The California Legislature provided a clear and statewide mandate for
 8   the elimination of discrimination against individuals with disabilities when it enacted
 9   the Unruh Civil Rights Act, Cal. Civ. Code § 51, et seq. Discrimination sought to be
10   eliminated by the Unruh Civil Rights Act (“UCRA”) includes barriers to full
11   integration, independent living, and equal opportunity for individuals with disabilities,
12   which then necessarily includes barriers created by websites and other places of public
                                                                                                 Formatted: Font color: Black
13   accommodation that are inaccessible to blind and visually-impaired individuals.
14         4.5.   Because Defendant’s wWebsite and Mobile App, Dominos.com, is are
15   not equally, independently, or fully       accessible to blind and visually-impaired
16   consumers in violation of the ADAUCRA, Plaintiff seeks a permanent injunction to
17   cause a change in Defendant’s corporate policies, practices, and procedures so that
18   Defendant’s website Website and Mobile App will become and remain accessible to
19   blind and visually-impaired consumers.
20         5.     Defendant’s Mobile App, a separate portal of access to Defendant’s
21   products and services, is also not equally accessible to blind and visually-impaired
22   consumers in violation of the ADA. Plaintiff therefore seeks a permanent injunction
23   to cause a change in Defendant’s corporate policies, practices, and procedures so that
24   Defendant’s Mobile App also becomes and remains accessible to blind and visually-
25   impaired consumers.
26                             JURISDICTION AND VENUE
                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5"
27         6.     This Court has subject-matter jurisdiction of this action pursuant to 28
28   U.S.C. § 1331 and 42 U.S.C. § 128188, as Plaintiff’s claims arise under Title III of        Formatted Table
                                                 3
                                     FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 4 of 35 Page ID #:661




 1   the ADA, 42 U.S.C. § 1281, et seq., and 28 U.S.C. § 1332.
 2         7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 3   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s UCRA claims are so related
 4   to Plaintiff’s federal ADA claims, they form part of the same case or controversy
 5   under Article III of the United States Constitution.
 6         8.     This Court has personal jurisdiction over Defendant because it conducts
 7   and continues to conduct a substantial and significant amount of business in the State
 8   of California, County of Los Angeles, and because Defendant's offending website
 9   Website and Mobile App are available across California.
10         9.     Venue is proper in the Central District of California pursuant to 28 U.S.C.
11   §1391 because Plaintiff resides in this District, Defendant is subject to personal
12   jurisdiction in this District, and a substantial portion of the conduct complained of
13   herein occurred in this District.
14                                          PARTIES
                                                                                                  Formatted: Font: 14 pt
15         10.    Plaintiff, at all times relevant and as alleged herein, is a resident of        Formatted: Justified, Indent: Left: 0", First line: 0.5"

16   California, County of Los Angeles. Plaintiff is legally blind and cannot use a computer      Formatted: Font: 14 pt


17   without the assistance of screen-reading software (otherwise known as a “screen-
18   reader”). However, Plaintiff is a proficient user of the JAWS screen-reader and uses
                                                                                                  Formatted: Font: 14 pt
19   it to access the internetInternet. Plaintiff has visited the Website on separate occasions
20   using the JAWS screen-reader. During Plaintiff’s separate visits to Defendant’s
21   Website, Plaintiff encountered multiple access barriers which denied Plaintiff full and
22   equal access to the facilities, goods, and services offered to the public and made
23   available to the public on Defendant’s Website. Due to the widespread access barriers
24   Plaintiff encountered on Defendant’s Website, Plaintiff has been deterred, on a regular
                                                                                                  Formatted: Font color: Auto
25   basis, from accessing the Website.
                                                                                                  Formatted: Font: 14 pt
26         11.    Plaintiff is a tester in this litigation seeking to ensure compliance with
27   federal and state law. See Civil Rights Educ. and Enforcement Center v. Hospitality
28   Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).                                           Formatted Table
                                                  4
                                     FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 5 of 35 Page ID #:662




                                                                                                 Formatted: Font: 14 pt
 1         12.    Plaintiff is also a consumer who wishes to access Defendant’s good and         Formatted: Justified, Indent: Left: 0"

 2   services.
                                                                                                 Formatted: Normal, Justified, Indent: Left: 0", First line:
 3         13.    Plaintiff is being deterred from patronizing the Defendant’s Website and       0.5", Right: 0.06", Line spacing: Exactly 23.75 pt
                                                                                                 Formatted: Font: 14 pt, Font color: Auto
 4   brick-and-mortar locations on particular occasions.
 5         10.     resides in Los Angeles County, California. Plaintiff is a blind and
 6   handicapped person, and a member of a protected class of individuals under the ADA,
 7   pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the ADA set
 8   forth at 28 CFR §§ 36.101 et seq. Plaintiff uses a screen reader to access the internet
 9   and read internet content on his computer and iPhone. Despite multiple attempts to
10   navigate Dominos.com, Plaintiff has been denied the full use and enjoyment of the
11   facilities, goods, and services offered by Domino’s as a result of accessibility barriers
12   on the website Dominos.com.
13         14.    Plaintiff has also attempted several times to navigate Defendant’s Mobile
14   App on hiswith an iPhone. However, on each occasion Plaintiff has been denied the
15   equal, full use, and enjoyment of the facilities, goods, and services offered by
16   Defendant as a result of accessibility barriers on its Mobile App.
                                                                                                 Formatted: Font: 14 pt
17         11.15. If informed that the Website has been made accessible within the

18   meaning of the UCRA and the ADA, Plaintiff will return to the Website and Mobile
19   App to test its accessibility within 45 days to test such a claim of compliance with
                                                                                                 Formatted: Font: 14 pt, Font color: Black
20   the law.
21         12.    The access barriers on both Defendant’s Dominos.com website and its
22   Mobile App have deterred Plaintiff from visiting Domino’s brick-and-mortar
23   restaurant locations.
24         16.    Plaintiff is informed and believes, and thereon alleges, Defendant
25   Domino’s is a Michigan limited liability company incorporated in Delaware and has
26   its principal place of business in MichiganAnn Arbor, Michigan. Defendant is
27   registered to do business in the State of California and has been doing business in the
28   State of California, including the Central District of California. Defendant operates       Formatted Table
                                                 5
                                    FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 6 of 35 Page ID #:663




 1   brick-and-mortar locations in Los Angeles County, California. Defendant’s brick-
 2   and-mortar locations constitute places of public accommodation. Both Defendant’s
 3   Website and Mobile App provide consumers with access to an array of goods,
 4   services, and information related to Defendant’s brick-and-mortar locations including
 5   menu item and sale information, coupons and specials, rewards accounts, online
 6   ordering, and order tracking, as well as access to various other goods, services, and
 7   privileges Defendant offers.
                                                                                                 Formatted: Font: 14 pt
 8                The true names and capacities of the Defendants sued herein as DOES 1
 9   through 10, inclusive, are currently unknown to Plaintiff, who therefore sues such
10   Defendants by fictitious names. Each of the Defendants designated herein as a DOE
11   is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of
                                                                                                 Formatted: Font: 14 pt
12   Court to amend this ComplaintFirst Amended Complaint to reflect the true names and
13   capacities of the DOE Defendants when such identities become known.
                                                                                                 Formatted: Font: 14 pt
14         13.17. At all relevant times as alleged herein, each and every Defendant was
15   acting as an agent and/or employee of each of the other Defendants and was acting
16   within the course and/or scope of said agency and/or employment with the full
17   knowledge and consent of each of the Defendants. Each of the acts and/or omissions

18   complained of herein were alleged and made known to, and ratified by, each of the

19   other Defendants (Defendant, together with any DOE Defendants, are collectively

20   referred to hereinafter as “Defendant” or “Defendants”).Defendant operates thousands

21   of pizzerias across the nation. Many of these pizzerias are in the State of California,

22   and a number of these pizzerias are located in the Central District of California. These

23   Domino’s pizzerias constitute places of public accommodation. Defendant’s pizzerias

24   provide to the public important goods and services. Defendant also provides the

25   public the Dominos.com website and the Domino’s Mobile App. Defendant’s website

26
     and Mobile App provide consumers with access to an array of goods and services

27
     including restaurant locators, product descriptions, product sales, special pricing

28
     offers, customizable orders, pick-up and delivery services, and many other benefits
                                                                                                 Formatted Table
                                                 6
                                     FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 7 of 35 Page ID #:664




                                                                                               Formatted: Font color: Black
 1   related to these goods and services.
                                                                                               Formatted: Font: Bold, Underline
 2         14.    Defendant’s pizzerias are public accommodations within the
 3   definition of Title III of the ADA, 42 U.S.C. § 12181(7). Dominos.com is a service,
 4   privilege, or advantage of Domino’s pizzerias. Domino’s Mobile App is a service,
 5   privilege, or advantage of Domino’s pizzerias.
 6         15.    Defendant is subject to personal jurisdiction in this District.
 7   Defendant has been and is committing the acts or omissions alleged herein in the
 8   Central District of California that caused injury, and violated rights prescribed
 9   by the ADA and UCRA, to Plaintiff and to other blind and other visually
10   impaired-consumers. A substantial part of the acts and omissions giving rise to
11   Plaintiff’s claims occurred in the Central District of California. Specifically, on
12   several separate occasions, Plaintiff attempted to purchase customized pizzas
13   using Defendant’s website Dominos.com and with Domino’s Mobile App in Los
14   Angeles County.
                                                                                               Formatted: Font: Bold, Underline
15   THE AMERICAN WITH DISABILITIES ACT ANDVISUALLY-IMPAIRED
16                      PERSONS’ ACCESS TO THE INTERNET
                                                                                               Formatted: Justified, Indent: Left: 0", First line: 0.5"
17         16.18. The Internet has become a significant source of information, a portal, and
18   a tool for conducting business, as well as a means for doing everyday activities such
19   as shopping, learning, banking, etc.researching, as well as many other activities for
                                                                                               Formatted: Font: 14 pt
20   sighted, blind, and visually-impaired persons alike. As an essential tool for many
21   Americans, when accessible, the Internet provides individuals with disabilities great
22   independence. Blind persons are able to access websites using keyboards in
23   conjunction with screen access software that vocalizes the visual information found
24   on a computer screen. This technology is known as screen-reading software. Except
25   for legally blind individuals whose residual vision allows them to use magnification,
26   screen-reading software is currently the only method a blind person can fully and
27   independently access the internet.
28         17.    In today's tech-savvy world, blind and visually-impaired people have the     Formatted Table
                                                7
                                    FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 8 of 35 Page ID #:665




 1   ability to access websites and mobile applications using keyboards in conjunction with
 2   screen access software that vocalizes the visual information found on a computer
 3   screen or displays the content on a refreshable Braille display. This technology is
 4   known as screen-reading software. Screen-reading software is currently the only
 5   method a blind or visually-impaired person may independently access the internet.
 6   Unless websites and mobile apps are designed to be read by screen-reading software,
 7   blind and visually-impaired persons are unable to fully access websites or mobile
 8   apps, and the information, products, and services contained thereon.
 9           19.   Blind and visually-impaired users of Windows operating system-enabled
10   computers and devices have several screen reading software programs available to
11   them.
12           18.20. Some of these programs are available for purchase and other programs
13   are available without the user having to purchase the program separately. Job Access
14   With Speech, otherwise known as “JAWS,” is currently the most popular, separately
15   purchased and downloaded screen-reading software program available for a Windows
16   computer.
17           19.21. For blind and visually-impaired users of Apple operating system-enabled
18   computers and devices, the screen-reading access software available, pre-installed,
19   and built into all Apple products is VoiceOver. Apple’s devices, including the iPhone,
20   have the VoiceOver program integrated into their iOS operating system for use by
21   blind and visually-impaired users.
22           22.   For screen-reading software to function, the information on a website or
23   on a mobile application must be capable of being rendered into text. If the website or
24   mobile app content is not capable of being rendered into text, the blind or visually-
25   impaired user is unable to access the same content available to sighted users using
26   their keyboards because they are unable to see the screen or manipulate a mouse.
27           23.   Screen-reading software is currently the only method a blind or visually-
28   impaired person may independently access the internet, websites, and other digital        Formatted Table
                                                 8
                                    FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 9 of 35 Page ID #:666




 1   content.
                                                                                                 Formatted: Font: 14 pt
 2         24.    If the website content is not capable of being rendered into text, the blind
 3   or visually-impaired user is unable to access and navigate the same content on a
 4   website or mobile app that is available to sighted users.
                                                                                                 Formatted: Font: 14 pt
 5         20.25. There are well-established industry adopted guidelines for making
 6   websites accessible to visually-impaired people who require screen-reading software
 7   programs. These guidelines have existed for at least several years and are successfully
 8   followed by large business entities who want to ensure their websites are accessible
 9   to all persons. The Web Accessibility Initiative (“WAI”), an initiative of the World
10   Wide Web Consortium developed guidelines on website accessibility. Through
11   Section 508 of the Rehabilitation Act, the federal government also promulgated
12   website accessibility standards. These guidelines, easily found on the Internet,
13   recommend several basic components for making websites accessible, including, but
14   not limited to: adding invisible Alt-text to graphics; ensuring all functions can be
15   performed using a keyboard and not just a mouse; ensuring that image maps are
16   accessible; and adding headings so blind and visually-impaired people can navigate
17   websites and mobile applications just as sighted people do. Without these basic
18   components, websites and mobile applications are inaccessible to a blind person using

19   screen-reading software.

20         21.    The international website standards organization known throughout the

21   world as W3C, published version 2.0 of the Web Content Accessibility Guidelines

22   ("WCAG 2.0" hereinafter). WCAG 2.0 are well-established guidelines for making

23   websites accessible to blind and visually-impaired people. These guidelines are

24   universally followed by most large business entities to ensure their websites and

25   mobile apps are accessible.

26         22.    Apple also provides iOS accessibility guidelines for its mobile devices

27   like the iPhone, which assist iOS developers to make mobile applications accessible

28   to blind and visually-impaired individuals. Apple’s guidelines are available online at:
                                                                                                 Formatted Table
                                                 9
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 10 of 35 Page ID
                                         #:667




 1   https://developer.apple.com/library/ios/documentation/UserExperience/Conceptual/i
 2   PhoneAccessibility/Introduction/Introduction.html.
 3         23.26. Non-compliant websites and apps pose common access barriers to blind
 4   and visually-impaired persons. Common barriers encountered by blind and visually-
 5   impaired persons include, but are not limited to, the following:
                                                                                                  Formatted: Justified
 6            a.   A text equivalent for every non-text element is not provided;
 7            b.   Title frames with text are not provided for identification and navigation;
 8            c.   Equivalent text is not provided when using scripts;
 9            d.   Forms with the same information and functionality as for sighted
10                 persons are not provided;
11            e.   Information about the meaning and structure of content is not conveyed
12                 by more than the visual presentation of content;
13            f.   Text cannot be resized without assistive technology up to 200 percent
14                 without loss of content or functionality;
15            g.   If the content enforces a time limit, the user is not able to extend, adjust
16                 or disable it;
17            h.   Web pages do not have titles that describe the topic or purpose;
18            i.   The purpose of each link cannot be determined from the link text alone
19                 or from the link text and its programmatically determined link context;
20            j.   One or more keyboard operable user interface lacks a mode of operation
21                 where the keyboard focus indicator is discernible;
22            k.   The default human language of each web page cannot be
23                 programmatically determined;
24            l.   When a component receives focus, it may initiate a change in context;
25            m. Changing the setting of a user interface component may automatically
26                 cause a change of context where the user has not been advised before
27                 using the component;
28            n.   Labels or instructions are not provided when content requires user             Formatted Table
                                                10
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 11 of 35 Page ID
                                         #:668




 1                     input;
 2               o.    In content which is implemented by using markup languages, elements
 3                     do not have complete start and end tags, elements are not nested
 4                     according to their specifications, elements may contain duplicate
 5                     attributes and/or any IDs are not unique;
 6               o.p. Inaccessible Portable Document Format (PDFs); and, and,
 7               q.    The name and role of all User Interface elements cannot be
 8                     programmatically determined; items that can be set by the user cannot
 9                     be programmatically set; and/or notification of changes to these items
10                     is not available to user agents, including assistive technologyscreen-
11                     reading software.
                                                                                                Formatted: Font: 14 pt
12         27.        In California and the Ninth Circuit controlling law recognizes the
13   viability of Unruh and Americans with Disabilities Act (hereinafter “ADA”) claims
14   against commercial website and mobile application owners and operators with regard
15   to the accessibility of such websites and mobile applications. Robles v. Domino's
                                                                                                Formatted: Font: 14 pt
16   Pizza, LLC , 17-55504, 2019 WL 190134 (9th Cir. January 15, 2019) (Holding the
17   ADA and UCRA apply to websites and mobile applications, that imposing liability
18   under Title III of the ADA and Unruh Act would not violate Fourteenth Amendment
19   rights to due process, that the ADA is not impermissibly vague in this context, that
20   regulated parties have received fair notice of their obligations since 1996, that it was
21   error to invoke the doctrine of primary jurisdiction and finally that an order requiring
22   compliance with WCAG 2.0 is a possible equitable remedy); Long v. Live Nation
23   Worldwide, Inc., No. C16-1961 TSZ 2018 WL 3533338 (W.D. Wash. July 23, 2018)
24   (denying Defendant’s summary judgment motion based on voluntary cessation and
25   mootness and finding that defendant’s website is subject to the accessibility
26   regulations under the ADA as a matter of law); Carroll v. Fedfinancial Fed. Credit
27   Union, 2018 WL 3212023 (E.D. Va. June 25, 2018) (denying Defendant’s Motion to
28   Dismissed based on jurisdiction, Title III applicability, and due process arguments);
                                                                                                Formatted Table
                                                   11
                                       FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 12 of 35 Page ID
                                         #:669




                                                                                                Formatted: Font: 14 pt, Not Italic
 1   Haynes v. Hooters of Am., LLC, 17-13170, 2018 WL 3030840 (11th Cir. June 19,
 2   2018) (holding that a private settlement agreement does not moot a new web access          Formatted: Font: 14 pt

 3   claim by a different plaintiff); Gil v. SMG Holdings, No. 1:18-cv-20107 (S.D. Fl. May      Formatted: Font: 14 pt, Not Italic


 4   28, 2018) (denying a motion to dismiss and holding that mootness and voluntary
 5   cessation defenses did not apply when defendant claimed it was already in the process      Formatted: Font: 14 pt

     of correcting the barriers on its website); Thurston v. Midvale Corporation, et al., Los   Formatted: Font: 14 pt, Not Italic
 6

 7   Angeles Superior Court, Case No. BC663214 (Judge Samantha P. Jessner) (May 17,
 8   2018) (granting plaintiff’s summary judgment motion finding “a plain reading of the
 9   statute, as well as the [DOJ’s] treatment of websites under the ADA, indicate that
10   Defendant’s website falls within the categories of ‘services, … privileges, advantages,
11   or accommodations of’ a restaurant, which is a place of public accommodation under         Formatted: Font: 14 pt

12   the ADA.”); Castillo v. Jo-Ann Stores, LLC, No. 5:17-cv-20110-KBB (N.D. Ohio               Formatted: Font: 14 pt, Not Italic
                                                                                                Formatted: Font: 14 pt
13   February 13, 2018) (denying motion to dismiss finding plaintiff has stated a               Formatted: Font: 14 pt, Not Italic

14   cognizable website ADA claim and has standing, plaintiff successfully alleged a nexus
15   between defendant's website and its brick and mortar stores, and the injunctive relief     Formatted: Font: 14 pt

     sought does not violate due process rights); Gathers v. 1-800-FLOWERS.com, No.             Formatted: Font: 14 pt, Not Italic
16

17   1:17-cv-10273 (Mass. February 12, 2018) (denying a motion to dismiss sought against        Formatted: Font: 14 pt

     ADA claims); Robles v. Yum! Brands, Inc. d/b/a Pizza Hut, No. 2:16-cv-08211-               Formatted: Font: 14 pt, Not Italic
18

19   ODW(SS) at *15. (C.D. Cal. Jan. 25, 2018) (Wright) (denying a motion for summary

20   judgment sought against ADA and California’s Unruh Civil Rights Act claims)

21   (“Pizza Hut cannot simply post a customer service phone number on its website and

22   claim that it is in compliance with the ADA unless it shows that a visually-impaired

23   customer ‘will not be excluded, denied services, segregated or otherwise treated

24   differently’ from non-visually impaired customers who are able to enjoy full access to     Formatted: Font: 14 pt

25   Pizza Hut’s website” [citations omitted]); Andrews v. Blick Art Materials, LLC, No.        Formatted: Font: 14 pt, Not Italic



26
     1:17-cv-00767-JBW-RLM (E.D.N.Y. Dec. 21, 2017) (Weinstein, J.) (Memorandum

27
     and Order approving settlement of website accessibility case in the form of judgment);     Formatted: Font: 14 pt
                                                                                                Formatted: Font: 14 pt, Not Italic
28
     Brooke v. A-Ventures, LLC, No. 2:17-cv-2868-HRH at 19. (A.Z. Nov. 22, 2017)
                                                                                                Formatted Table
                                                12
                                    FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 13 of 35 Page ID
                                          #:670




 1   (granting declaratory judgment that defendant’s website did not comply with ADA;
 2   defendant enjoined to ensure equal access) (“[D]efendant was in violation of the
 3   Americans with Disability Act because its hotel reservations website did not afford           Formatted: Font: 14 pt

 4   disabled persons equal access to defendant’s public accommodation”); Rios v. New              Formatted: Font: 14 pt, Not Italic

 5   York & Company, Inc., No. 2:17-cv-04676-ODW (AGr) (C.D. Cal. Nov. 16, 2017)
 6   (Wright) (denying a motion for judgment on the pleadings sought against Unruh Act
 7   claims) (“[T]he Court finds that this case is not unique, ‘as federal courts have
 8   resolved effective communication claims under the ADA in a variety of contexts—
 9   including cases involving allegations of unequal access to goods, benefits, and
10   services provided through websites.’ Hobby Lobby, 2017 WL 2957736, at *7”);                   Formatted: Font: 14 pt

     Access Now, Inc. v. Blue Apron, LLC, No. 17-cv-116-JL at 21. (C.D. N.H. November              Formatted: Font: 14 pt, Not Italic
11

12   8, 2017) (denying a motion to dismiss sought against ADA claims) (“[Plaintiffs] rely
13   on Title III of the ADA as governing the defendant’s potential liability and invoke
14   compliance with the WCAG 2.0 AA standards as a sufficient condition, but not a
15   necessary condition, for such compliance, and therefore as a potential remedy.”);             Formatted: Font: 14 pt

16   Gorecki v. Dave & Buster’s, Inc., No. 2:17-cv-01138-PSG-AGR (C.D. Cal. October                Formatted: Font: 14 pt, Not Italic


17   10, 2017) (Gutierrez, P.) (denying a motion for summary judgment sought against

18   ADA and California’s Unruh Civil Rights Act claims) (“a finding of liability

19   regarding the Website’s compliance with the ADA does not require sophisticated                Formatted: Font: 14 pt

20   technical expertise beyond the ability of the Court”); Kayla Reed v. CVS Pharmacy,            Formatted: Font: 14 pt, Not Italic

21   Inc., Case No. 2:17-cv-03877-MWF-SK, at *9. (C.D. Cal. Oct. 3, 2017) (Fitzgerald)

22   (denying a motion to dismiss sought against ADA and California’s Unruh Civil Rights

23   Act claims) (“The DOJ’s position that the ADA applies to websites being clear, it is

24   no matter that the ADA and the DOJ fail to describe exactly how any given website

25   must be made accessible to people with visual impairments. Indeed, this is often the

26
     case with the ADA’s requirements, because the ADA and its implementing

27
     regulations are intended to give public accommodations maximum flexibility in

28
     meeting the statute’s requirements. This flexibility is a feature, not a bug, and certainly
                                                                                                   Formatted Table
                                                 13
                                     FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 14 of 35 Page ID
                                         #:671




                                                                                               Formatted: Font: 14 pt
 1   not a violation of due process."); Andrews v. Blick Art Materials, LLC, -- F. Supp. 3d    Formatted: Font: 14 pt, Not Italic

 2   --, 2017 WL 3278898, at *12, *15-*18 (E.D.N.Y. Aug. 1, 2017) (Weinstein, J.);             Formatted: Font: 14 pt

 3   Gomez v. Lego Systems, Inc., Case 1:17-cv-21628-CMA (S.D. Fla. July 31, 2017)             Formatted: Font: 14 pt, Not Italic


 4   (denying a motion to dismiss an ADA claim alleging an inaccessible commercial             Formatted: Font: 14 pt

 5   website) [ECF #40]; Thurston v. Chino Commercial Bank, N.A., No. CV 17-01078              Formatted: Font: 14 pt, Not Italic
                                                                                               Formatted: Font: 14 pt
 6   BRO (JCx), 2017 WL 3224681, at *5 (C.D. Cal. July 27, 2017) (citing Gorecki);             Formatted: Font: 14 pt, Not Italic
                                                                                               Formatted: Font: 14 pt
 7   Markett v. Five Guys Enterprises LLC, No. 1:17-cv-00788-KBF, slip op. at 4-6 [ECF
                                                                                               Formatted: Font: 14 pt, Not Italic
 8   #33] (S.D.N.Y. July 21, 2017); Gorecki v. Hobby Lobby Stores, Inc., No. 2:17-cv-          Formatted: Font: 14 pt
                                                                                               Formatted: Font: 14 pt, Not Italic
 9   01131-JFW-SK, 2017 WL 2957736 (C.D. Cal. June 15, 2017) (Walter, J.) (denying a
10   motion to dismiss sought against ADA and California’s Unruh Civil Rights Act
11   claims) (“[T]his is a relatively straightforward claim that Hobby Lobby failed to
12   provide disabled individuals full and equal enjoyment of goods and services . . . by
13   not maintaining a fully accessible website. There is nothing unique about this case, as
14   federal courts have resolved effective communication claims under the ADA in a wide
15   variety of contexts-- including cases involving allegations of unequal access to goods,   Formatted: Font: 14 pt

16   benefits and services provided through websites.”); Gil v. Winn-Dixie Stores, Inc., No.   Formatted: Font: 14 pt, Not Italic


17   16-23020-Civ-Scola, -- F. Supp. 3d --, 2017 WL 2547242, at *7 (S.D. Fla. June 13,

18   2017) (finding that the defendant, a large supermarket chain, had violated the

19   plaintiff’s rights under the ADA by failing to maintain an accessible website after a     Formatted: Font: 14 pt

     non-jury trial); Frazier v. Ameriserv Financial Bank, Nos. 2:16-cv-01898-AJS (Lead        Formatted: Font: 14 pt, Not Italic
20

21   Case), 17cv0031 [ECF #107], slip op. at 20 (W.D. Pa. Apr. 21, 2017) (denying a

22   motion to dismiss an ADA claim alleging an inaccessible commercial website);              Formatted: Font: 14 pt

     Frazier v. Churchill Downs Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:16-cv-0007         Formatted: Font: 14 pt, Not Italic
23

24   (Member Case) [ECF #107] slip op. at 20 (W.D. Pa. Apr. 21, 2017) (same);                  Formatted: Font: 14 pt

     OmahaSteaks.com, Inc. v. Access Now, Inc., et al., No. 8:17-cv-00060-LSC-CRZ              Formatted: Font: 14 pt, Not Italic
25
                                                                                               Formatted: Font: 14 pt

26
     [ECF #9-1] (D. Neb. Apr. 17, 2017) (consent decree); Access Now, Inc., et al. v.          Formatted: Font: 14 pt, Not Italic


27
     Omahasteaks.com, Inc., Nos. 2:16-cv-01898-AJS (Lead Case), 2:17-cv-00269-AJS              Formatted: Font: 14 pt


28
     (Member Case) [ECF #99] (W.D. Pa. Apr. 11, 2017 (same); Gil v. Winn-Dixie Stores,
                                                                                               Formatted Table
                                               14
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 15 of 35 Page ID
                                         #:672




                                                                                                Formatted: Font: 14 pt, Not Italic
 1   Inc., -- F. Supp. 3d --, No. 16-23020-Civ-Scola, 2017 WL 2609330 (S.D. Fla. Mar.
 2   15, 2017) (denying a motion for judgment on the pleadings sought against an ADA            Formatted: Font: 14 pt

 3   claim alleging an inaccessible commercial website); Nat’l Ass’n of the Deaf v.             Formatted: Font: 14 pt, Not Italic

 4   Harvard Univ., Case 3:15-cv-30023-MGM, 2016 WL 3561622, at *12-*20 (D. Mass.
 5   Feb. 9, 2016) (Robertson, Mag. J.) (recommending the denial of a motion to dismiss         Formatted: Font: 14 pt

 6   or stay predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n of the    Formatted: Font: 14 pt, Not Italic

 7   Deaf v. Harvard Univ., Case 3:15-cv-30023-MGM, 2016 WL 6540446, at *1-*3 (D.               Formatted: Font: 14 pt

 8   Mass. Nov. 3, 2016) (Mastroianni, J.); Nat’l Ass’n of the Deaf v. Massachusetts Inst.      Formatted: Font: 14 pt, Not Italic

 9   of Tech., Case 3:15- cv-30024-MGM, 2016 WL 3561631, at *1 (D. Mass. Feb. 9,
10   2016) (Robertson, Mag. J.) (recommending the denial of a motion to dismiss or stay         Formatted: Font: 14 pt

11   predicated on the primary jurisdiction doctrine), adopted in Nat’l Ass’n of the Deaf v.    Formatted: Font: 14 pt, Not Italic

12   Massachusetts Inst. of Tech., Case 3:15-cv-30024-MGM, 2016 WL 6652471, at *1               Formatted: Font: 14 pt

13   (D. Mass. Nov. 4, 2016) (Mastroianni, J.); Edward Davis v. Orlando Wilshire                Formatted: Font: 14 pt, Not Italic

14   Investments Ltd., et al., No. 5:15-cv-01738-MWF-KK, slip op. at 10 [ECF #17] (C.D.
15   Cal. Nov. 2, 2015) (Fitzgerald, J.) (denying motion to dismiss in a website
16   accessibility case) (“the Court concludes that the Complaint sufficiently alleges that
17   the inaccessibility of the Website impedes the full and equal enjoyment of the Hotel.”);   Formatted: Font: 14 pt

     Sipe v. Huntington National Bank, 15-CV-1083, Doc No. 21 (W.D. Pa. Nov. 18, 2015)          Formatted: Font: 14 pt, Not Italic
18

19   (denying motion to dismiss based on claims the DOJ had not yet issued regulations          Formatted: Font: 14 pt

20   governing website accessibility); Nat’l Fed’n of the Blind v. Scribd, Inc., 98 F.          Formatted: Font: 14 pt, Not Italic


21   Supp.3d 565, 576 (D. Vt. 2015) (denying a motion to dismiss an ADA claim against           Formatted: Font: 14 pt

     a commercial website operator); James Patrick Brown v. BPS Direct, LLC, et al., Case       Formatted: Font: 14 pt, Not Italic
22

23   No. LACV 14-04622 JAK (JEMx) slip op. at 4-7 [ECF #30] (C.D. Cal. Oct. 6, 2014)

24   (Krondstadt, J.) (denying the defendant’s motion to dismiss while relying on the           Formatted: Font: 14 pt

25   Target decision as “persuasive”, and holding “the Complaint does allege that Bass Pro      Formatted: Font: 14 pt, Not Italic



26
     Shops is a chain of brick-and-mortar stores and that BassPro.com is a website

27
     providing information about Bass Pro Shops products, offers, and locations…. [and          Formatted: Font: 14 pt


28
     that] a nexus could be established here through discovery.”); Penney v. Kohl’s Dep’t
                                                                                                Formatted Table
                                                15
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 16 of 35 Page ID
                                         #:673




                                                                                                Formatted: Font: 14 pt, Not Italic
 1   Stores, Inc., et al., No. 8:14-cv-01100-CJC-DFM [ECF #12] slip op. at 3 (C.D. Cal.
 2   Sept. 23, 2014) (Carney, J.) (denying a motion to dismiss and stating, “Thus, the
 3   Complaint states plausible facts that establish the requisite nexus between the            Formatted: Font: 14 pt

 4   challenged service and the place of public accommodation.”); National Ass’n of the         Formatted: Font: 14 pt, Not Italic

 5   Deaf v. Netflix, Inc., 869 F. Supp. 2d 196, 200 (D. Mass. 2012) (excluding web-based
 6   services would “run afoul of the purposes of the ADA and would severely frustrate
 7   Congress’s intent that individuals with disabilities fully enjoy the goods, services,
 8   privileges, and advantages available indiscriminately to other members of the general      Formatted: Font: 14 pt

 9   public”); id. at 200-01 (“[T]he legislative history of the ADA makes clear that            Formatted: Font: 14 pt, Not Italic


10   Congress intended the ADA to adapt to changes in technology.”) (quoting H.R. Rep.
11   101-485(II), at 108 (1990)) (“[T]he Committee intends that the types of
12   accommodation and services provided to individuals with disabilities, under all of the
13   titles of this bill, should keep pace with the rapidly changing technology of the          Formatted: Font: 14 pt

14   times.”); Shields v. Walt Disney Parks and Resorts US, Inc., 279 F.R.D. 529, 559           Formatted: Font: 14 pt, Not Italic


15   (C.D. Cal. 2011) (rejecting as “unpersuasive” Disney’s argument that “there is no
16   accepted accessibility standard” and the argument that the DOJ has yet to determine
17   what standards to apply to websites and stating, “The lack of a widely accepted

18   standard for website accessibility does not preclude injunctive relief that would          Formatted: Font: 14 pt

19   improve access to Defendants’ websites by the visually-impaired.”); Nat’l Federation       Formatted: Font: 14 pt, Not Italic

20   of the Blind v. Target Corp., 452 F. Supp. 2d 946, 953 (N.D. Cal. 2006) (“To limit the

21   ADA to discrimination in the provision of services occurring on the premises of a          Formatted: Font: 14 pt

22   public accommodation would contradict the plain language of the statute.”); id. at 953-    Formatted: Font: 14 pt, Not Italic



23   54 (“consistent with the plain language of the statute, no court has held that under the

24   nexus theory a plaintiff has a cognizable claim only if the challenged service prevents

25   physical access to a public accommodation. Further, it is clear that the purpose of the

26
     statute is broader than mere physical access—seeking to bar actions or omissions

27
     which impair a disabled person’s “full enjoyment” of services or goods of a covered

28
     accommodation. 42 U.S.C. § 12182(a). Indeed, the statute expressly states that the
                                                                                                Formatted Table
                                                16
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 17 of 35 Page ID
                                         #:674




 1   denial of equal “participation” or the provision of “separate benefit[s]” are actionable   Formatted: Font: 14 pt

 2   under Title III. See 42 U.S.C. § 12182(b)(1)(A).”); cf. Hindel v. Husted, No. 2017 WL      Formatted: Font: 14 pt, Not Italic
                                                                                                Formatted: Font: 14 pt
 3   432839, at *7 (S.D. Ohio Feb. 1, 2017) (granting a permanent injunction against the        Formatted: Font: 14 pt, Not Italic

 4   Ohio Secretary of State based on the accessibility of the state’s website under Title II   Formatted: Font: 14 pt

 5   of the ADA and requiring accessibility); Hindel v. Husted, No. 17-3207 (6th Cir., Nov.     Formatted: Font: 14 pt, Not Italic


 6   13, 2017) (defendant bears the burden of production and persuasion as to affirmative
 7   defenses such as fundamental alteration and subject matter of state election laws do       Formatted: Font: 14 pt

     not relieve defendant of these burdens); Davis v. BMI/BNB Travelware company No.           Formatted: Font: 14 pt, Not Italic
 8

 9   CIVDS1504682 WL2935482 (Cal.Super. March 21, 2016) (granting motion for
10   summary judgment for plaintiff and ordering that defendant’s website be made               Formatted: Font: 14 pt

11   WCAG 2.0 compliant and awarding Unruh damages in favor of plaintiff).
                                                                                                Formatted: Font: 14 pt, Not Italic
12         p.28. Each of Defendant’s violations of the ADA is likewise a violation of the       Formatted: Justified, Indent: Left: 0", First line: 0.5", Don't
                                                                                                add space between paragraphs of the same style, Line
13   UCRA. Indeed, the UCRA provides that any violation of the ADA constitutes a                spacing: Exactly 23.75 pt
                                                                                                Formatted: Font color: Black
14   violation of the UCRA. Cal. Civ. Code § 51(f).
15                              FACTUAL BACKGROUND
                                                                                                Formatted: Justified, Indent: Left: 0", First line: 0.5"
16         29.    Defendant offers its commercial Website and Mobile App to the public.
17         30.    Defendant offers the commercial website, Dominos.com, to the public.
18   The website Website and Mobile app offers a feature features which should allow all
19   consumers to access the good and services offered in connection with its brick-and-
20   mortar locationsrestaurants.
21         24.31. The Website provides consumers with access to an array of goods,
22   services, and information related to Defendant’s brick-and-mortar locations which
                                                                                                Formatted: Font: Not Italic
23   include but are limited to, the following: customize their pizzas, order other food and
24   finalize their orders for home delivery or pick-up at Defendant's pizzeriasmenu item
                                                                                                Formatted: Font: Not Italic
25   descriptions and sale information, coupons and specials, rewards accounts, online
                                                                                                Formatted: Font: Not Italic
26   ordering, and order tracking,, as well as access to various other goods, services, and
27   privileges Defendant offers on the Mobile App. Dominos.com offers access to a
28   variety of goods and services which are offered and available to the public, including     Formatted Table
                                                17
                                    FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 18 of 35 Page ID
                                          #:675




 1   special pricing options, store locator tools, and other services.
 2         25.    Defendant also operates an online ordering portal through its iPhone
 3   Mobile App which, like Dominos.com, offers a feature that should allow all
 4   consumers to create accounts, login to their accounts, customize pizzas, order food,
 5   and finalize orders for home delivery or pick-up at Defendant's pizzerias. Similar to
 6   Dominos.com, Defendant’s Mobile App offers access goods and services offered and
 7   available to the public.
 8         32.    Based on information and belief, it is Defendant's policy and practice to
 9   deny Plaintiff, along with other blind or visually-impaired users, access to Defendant’s
10   Dominos.comWebsite and Mobile App, and to therefore specifically deny the goods
11   and services that are offered and integrated with Defendant’s restaurantsbrick-and-
12   mortar locations and otherwise.
13         26.33. Due to Defendant's failure and refusal to remove access barriers to
14   Dominos.comits Website and the Domino’s Mobile App, Plaintiff and visually-
15   impaired persons have been and are still being denied equal access to Domino’s
16   pizzerias and the Defendant’s brick-and-mortar locations and the numerous goods,
17   services, privileges, and benefits offered to the public through Dominos.com and the
18   Domino’s Defendant’s Website and Mobile App.
                                                                                                Formatted: Justified
19   Defendant’s Barriers on Dominos.com Deny Plaintiff Access
                                                                                                Formatted: Justified, Indent: Left: 0", First line: 0.5"
20         34.    Plaintiff , as a blind person, cannot use a computer without the assistance
21   of screen-reading software.
22         35.     However, Plaintiff is a proficient user of the JAWS screen-reader to
23   access the internetInternet.
24         27.36. Plaintiff has visited Dominos.com Defendant’s Website several times
25   on several separate occasions using the JAWS screen-reader to try to order a
26   customized pizza. But due to the widespread accessibility barriers on Dominos.com,
27   Plaintiff has been denied the full enjoyment of the facilities, goods, and services of
28   Dominos.com, as well as to the facilities, goods, and services of Domino’s locations       Formatted Table
                                                 18
                                     FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 19 of 35 Page ID
                                          #:676




 1   in California. .
 2          37.        While attempting to navigate Dominos.com the Website, Plaintiff
 3   encountered multiple accessibility barriers for blind or visually-impaired people that
 4   include, but are not limited to, the following:
                                                                                                      Formatted: Font: 14 pt, Not Italic
 5                a.    The home page has graphics, links, and buttons that are not labeled or
 6                      are incorrectly labeled, or lack alternative text (“Alt-text”). Alt-text is
 7                      invisible code embedded beneath a graphical image on a website. Web
 8                      accessibility requires that Alt-text be coded with each picture so that
 9                      screen-reading software can speak the Alt-text where a sighted user
10                      sees pictures. Alt-text does not change the visual presentation, but
11                      instead a text box shows when the cursor moves over the picture. The
12                      lack of Alt-text on these graphics prevents screen-readers from
                                                                                                      Formatted: Font: 14 pt
13                      accurately vocalizing a description of the graphics.
                                                                                                      Formatted: Font: 14 pt, Not Italic
14                b.    Plaintiff encounteredThere are multiple unlabeled or mislabeled               Formatted: Font: 14 pt, Not Italic

15                      buttons and links. Without descriptive alternate text, Plaintiffs, and
16                      other screen-reader users, have no clue about the purpose or function of
                                                                                                      Formatted: Font: 14 pt
17                      the button or link;
18                c.    Plaintiff encounteredThere is an image carousel on the home page that
19                      could cannot be paused by screen-reading technology, which barred
20                      Plaintiff’s screen reader from reading the changing content;
21                d.    Plaintiff was unable to navigate past the “Choose Any 2 or More”

22                      banner, preventing him from navigating elsewhere;
                                                                                                      Formatted: Justified, Indent: Left: 0.75", Hanging: 0.38",
23                28. The “Pizza” sub-link under the Menu heading contains an excessive               Line spacing: Exactly 23.75 pt


24                      amount of “Order” links. As Plaintiff navigated When navigating

25                      through each order link, Plaintiff blind and visually-impaired users was

26                      are unable to use heading commands to associate which listed pizza

27                      option belonged to which “Order” link;
                                                                                                      Formatted: No bullets or numbering
28                                                                                                    Formatted Table
                                                     19
                                         FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 20 of 35 Page ID
                                       #:677




                                                                                          Formatted: Font: Not Italic, Not Highlight
 1       e.   On the “How Do You Want Your Domino’s?” link, Plaintiffblind users          Formatted: Justified, Indent: Left: 0.75", Hanging: 0.38",
                                                                                          Line spacing: Exactly 23.75 pt
 2            encountered excessive “Order Carryout” links that did do not contain
 3            heading commands to determine which “Order Carryout” link belonged
 4            to which listed brick-and-mortar location.           Furthermore, when
 5            PlaintiffWhen activates the “More Info” link is activated listed for each
 6            location, the screen readers does do not read the expanded content;
 7       f.   Plaintiff encountered Eerror messages listed on the “Tracker” link that
 8            are inaccessible to screen-readersing technology;
 9       g.   Plaintiff and other blind or visually-impaired users are was unable to
10            build histheir own pizzas because the crust, size, sauce, and topping
11            options wereare inaccessible to screen-readersing technology;
12       h.   Plaintiff and other blind or visually-impaired users are was unable to
13            make an online order because of the additional following barriers.
14       i.   For example, : Plaintiff’s swhile trying to order, screen readers reads
15            content on the main ordering page, which confusesing Plaintiff users
16            by into thinking that the content is on the ordering system dialog box
17            that pops out that must be used to make an order.;

18       j.   Tthe “Special Instructions “+” links to expand options listed throughout

19            the ordering system only reads “plus”.;

20       k.   Tthe various selectable button options do not activate messages listed

21            on associated list boxes.;

22       l.   Oorder headings are inaccessible to screen readers.;

23       m. Oother Plaintiff cannot utilize the “Choose A Sauce” Bbutton options

24            cannot be accessed with arrow keys after a selection is made.;

25       n.   LLlist boxes that indicate quantity do not associate read in tandem with

26
              the their associatedparticular products desired for purchase.;

27
              inaccessible pop-up dialogue pop-up windows;

28
         o.   v and (6_) Vvarious button options containing associated list boxes that
                                                                                          Formatted Table
                                           20
                              FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 21 of 35 Page ID
                                       #:678




 1            areare inaccessible to screen-reading technology,;
 2       p.   Mmislabeled and/or unlabeled links, buttons, and headings are on
 3            Defendant’s checkout system.; and
                                                                                           Formatted: Justified, Indent: Left: 0.75", Hanging: 0.38",
 4       q.   The contents in the “Step 1: Confirm Your Selections” section is not         Line spacing: Exactly 23.75 pt

 5            accessible for screen-reading technology;
 6       r.   PlaintiffBlind and visually-impaired users are was unable to select a
 7            brick-and-mortar location because of the inaccessible structure on
 8            various pages of the Defendant’s Website.
 9       s.   Blind users cannot tab out of the “Deals” banner, preventing them from
10            tabbing anywhere else on the page.
11       t.   When users navigate to a radio button (e.g. “Delivery”, “Now”), screen
12            readers do not say the heading that is associated with them (i.e. “Service
13            Method” or “Order Timing”).
14       u.   Screen reader do not read dynamic error messages.
15       v.   When users select an item, screen readers do not say it’s added to the
16            cart.
17       w. Screen reader do not say “Build Your Own Pizza” when users tab

18            through its options.

19       x.   Although screen readers say “Quantity” for the list boxes, they do not

20            say the product item associated with each form field. This issue also

21            applies to the “Edit” and “Remove” links.

22       y.   Screen readers cannot select a date from the dropdown calendar, and if

23            dropped down with a mouse, screen readers do not say the selection.

24       z.   When users activate the “Checkout” link, screen readers do not read the

25            “You Might Also Enjoy” dialog window.

26
         aa. After screen reader users select a side, drink, or desert, screen readers

27
              do not say a dialogue window appears. Users also cannot access any of

28
              the controls on it.
                                                                                           Formatted Table
                                          21
                               FIRST AMENDED COMPLAINT
     Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 22 of 35 Page ID
                                       #:679




 1       bb. Radio buttons on all of the “Drinks” popup dialogs are unlabeled.
 2       cc. In the check-out section of the Website, the “Order Summary” data
 3             table is not coded correctly so screen reader users cannot associate
 4             column headers with the information.
 5       dd. In the check-out section of the Website, although the placeholder for
 6             the “Ext.” edit box acts as its name, screen readers cannot read it if users
 7             delete it.
 8       ee. When users activate the “?” links, screen readers do not say that a
 9             tooltip appears or read its contents.
10       ff.   The “Pay at Store” radio button is coded as “Cash”. Screen readers also
11             cannot read the note associated with the radio button.
12       gg. The first options for the “Month” and “Year” list boxes act as temporary
13             labels.      When users select other options, the form fields become
14             unlabeled.
15       hh. When users navigate to the “Confirm Password” edit box, screen
16             readers do not say instructions below the edit field.
                                                                                              Formatted: Justified, Indent: Left: 0.75", Hanging: 0.38",
17             Although “Piece of The Pie Rewards”, “Easy Order and Recent Order”,            Line spacing: Exactly 23.75 pt


18             “Payment and Personal Info” are visual headings, they are not coded as

19             such for users to navigate to them and associate them with content.
                                                                                              Formatted: Justified, Line spacing: Exactly 23.75 pt, No
20                                                                                            bullets or numbering
                                                                                              Formatted: Justified, Indent: Left: 1.13", First line: 0", Line
21             29.                                                                            spacing: Exactly 23.75 pt
                                                                                              Formatted: Justified
22       a.    Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is

23             invisible code embedded beneath a graphical image on a website. Web

24             accessibility requires that alt-text be coded with each picture so that

25             screen-reading software can speak the alt-text where a sighted user sees

26             pictures. Alt-text does not change the visual presentation, but instead a

27             text box shows when the mouse moves over the picture. The lack of

28             alt-text on these graphics prevents screen readers from accurately
                                                                                              Formatted Table
                                            22
                                  FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 23 of 35 Page ID
                                         #:680




 1                     vocalizing a description of the graphics. As a result, visually-impaired
 2                     Domino’s customers are unable to determine what is on the website,
 3                     browse, look for store locations, check out Defendant's programs and
 4                     specials, or make any purchases (including but not limited to,
 5                     customizing their own pizza using the “Pizza Builder” feature);
 6               b.    Empty Links That Contain No Text causing the function or purpose of
 7                     the link to not be presented to the user. This can introduce confusion
 8                     for keyboard and screen-reader users;
 9               c.    Redundant Links where adjacent links go to the same URL address
10                     which results in additional navigation and repetition for keyboard and
11                     screen-reader users; and
12               d.    Linked Images Missing Alt-text, which causes problems if an image
13                     within a link contains no text and that image does not provide alt-text.
14                     A screen reader then has no content to present the user as to the function
15                     of the link.
                                                                                                    Formatted: Justified, Indent: Left: 1.13", No bullets or
16                                                                                                  numbering
                                                                                                    Formatted: Justified, Indent: Left: 0", First line: 0.5"
17         38.        In 2015, Plaintiff attempted to do business with Defendant on the
                                                                                                    Formatted: Font: 14 pt, Not Italic
18   Website and dDue to the unlabeled buttons, lack of Alt-text, the structure of the
19   headings and Website, cursor traps, and other barriers, Plaintiff was unable to fully
20   and independently access the Website when visiting for the dual purpose of testing for
21   compliance with the UCRA and ADA and to purpose of visit (must include a purpose
                                                                                                    Formatted: Font: Not Italic
22   involving the brick-and-mortar location)ordering a customized pizza online for
23   delivery from his preferred brick-and-mortar location.Most recently, in 2016, Plaintiff
24   again attempted to do business with Domino’s on Dominos.com. Plaintiff again
25   encountered barriers to access on Dominos.com when it came to choosing, adding, or
26   removing the toppings on the pizza he wanted to order. He was unable to add the
27   pizza to checkout and complete a transaction due to the inaccessibility of Domino’s
28   website.                                                                                       Formatted Table
                                                   23
                                       FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 24 of 35 Page ID
                                          #:681




                                                                                                 Formatted: Justified, Indent: Left: 0.5", No bullets or
 1         30.                                                                                   numbering
                                                                                                 Formatted: Justified
 2   Defendant’s Barriers on Its Mobile App Deny Plaintiff Access
                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5"
 3         31.     Since Plaintiff has also experienced accessibility problems when he
 4   attempted to use Domino’s Mobile App on his iPhone with VoiceOver, Apple’s
 5   talking software program that allows Plaintiff to access the menus and applications on
 6   his iPhone.
 7                 Aas early as 2015, and until the current date, during Plaintiff’s separate
 8   visits to the Website attempted to access, do business with, and place a customized
 9   pizza order from Domino’s using the Domino’s iOS Mobile App. Plaintiff was unable
10   to place his order due to accessibility barriers of unlabeled buttons that do not conform
11   to Apple’s iOS accessibility guidelines. While trying to navigate Defendant’s Mobile
12   App, Plaintiff encountered similar multiple access barriers as Defendant’s website,
13   similar to the lack of alt-text on graphics, inaccessible forms, inaccessible image maps,
14   and the lack of adequate prompting and labeling.which denied Plaintiff full and equal
15   access to the facilities, goods, and services offered to the public and made available
16   to the public on the Website.
                                                                                                 Formatted: Font: 14 pt, Not Italic
17         39.     Further, iIn the course of several separate attempts to utilize Defendant’s
18   Mobile App, Plaintiff encountered multiple access barriers which denied Plaintiff full
19   and equal access to the facilities, goods, and services offered to the public and made
20   available to the public on Defendant's Mobile App.
                                                                                                 Formatted: Font: 14 pt, Not Italic
21         40.     Plaintiff also cannot use a mobile device without assistance of screen-
                                                                                                 Formatted: Font: 14 pt
22   reading software.
                                                                                                 Formatted: Font: 14 pt, Not Italic

23         41.     In addition to using screen reader software to access websites on his         Formatted: Font: 14 pt, Not Italic
                                                                                                 Formatted: Font: 14 pt
24   computer, Plaintiff is also a proficient Voice-Over user and regularly uses an iPhone       Formatted: Font: 14 pt, Not Italic

     to access online content found on websites and mobile applications.                         Formatted: Font: 14 pt, Not Italic
25
                                                                                                 Formatted: Font: 14 pt
26         42.     Plaintiff also attempted to use the Mobile App with an iPhone on several      Formatted: Font: 14 pt, Not Italic
                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5", Add
27   separate occasions using theits built-in Voice-Over screen reader.                          space between paragraphs of the same style, Line spacing:
                                                                                                 Exactly 23.75 pt
28         32.     In the course of several separate attempts to utilize Defendant’s Mobile      Formatted Table
                                                 24
                                     FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 25 of 35 Page ID
                                         #:682




 1   App, Plaintiff encountered multiple access barriers which denied Plaintiff full and
 2   equal access to the facilities, goods, and services offered to the public and made
 3   available to the public on Defendant's Mobile App.
                                                                                              Formatted: Font: 14 pt, Not Italic
 4         43.   Since at least as early as 2015, and until the current date, Plaintiff       Formatted: Font: 14 pt, Not Italic

 5   attempted to access Defendant’s Mobile App, sought additional information about
 6   Defendant’s goods and services offered, and attempted to do business with Defendant
 7   using Defendant’s iOS Mobile App. Plaintiff was unable to access information
 8   contained on the Mobile App or browse the Mobile App due to accessibility barriers
 9   that made the Mobile App inaccessible.
                                                                                              Formatted: Font: 14 pt, Not Italic
10         44.   Plaintiff was unable to do business with Defendant because of the
11   accessibility barriers contained on the Mobile App and was unable browse
                                                                                              Formatted: Font: 14 pt, Not Italic
12   Defendant’s offerings using the Mobile App due to barriers to access on           the
13   inaccessibility of the Mobile App that prevent its use by blind or visually impaired
                                                                                              Formatted: Font: 14 pt, Not Italic
14   persons.
                                                                                              Formatted: Font: 14 pt, Not Italic
15         45.   While trying to navigate Defendants’ Mobile App, Plaintiff encountered
16   access barriers similar to those encountered on Defendants’ Website. The accessibility
17   barriers included, but were not limited to encountering a lack of Alt-text for images

18   and graphics, inaccessible forms, unlabeled or mislabeled buttons, inaccessible image

19   maps, and a lack of any adequate prompting and labeling. In addition to similar issues

20   of non-descriptive and uninformative link text, which made it impossible to

21   effectively and efficiently navigate the Mobile App, the Mobile App lacked adequate

22   navigational headings. Headings are essential for screen reader users to easily

23   understand the page structure and to navigate. Without headings, screen reader users

24   are forced to painstakingly read the entire page from beginning to end, rather than

25   jump between headings to streamline navigation.

26
           46.   While this case has been pending since September 2016, Plaintiff has

27
     visited the Website and the Mobile App on several more occasions to determine if

28
     Defendant has made any improvements to the accessibility of the Website or Mobile
                                                                                              Formatted Table
                                               25
                                   FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 26 of 35 Page ID
                                         #:683




 1   App. On each occasion, up to the date of this First Amended Complaint in May 2019,
 2   the same barriers to access still exist and Defendants have made no improvement in
 3   the Website or Mobile App’s accessibility. Plaintiff has been and continues to be
 4   denied from full and equal access to the facilities, goods, and services offered to the   Formatted: Font: 14 pt

 5   public and made available to the public on the Website.
 6         33.    Plaintiff alleges on information and belief that Defendant updated its
 7   Mobile Application in 2016. Thereafter, Plaintiff again attempted to place an order
 8   using the most updated version of Defendant’s Mobile App to order a pizza with
 9   customized toppings. Again due to barriers to access, Plaintiff was unable to place
10   any order for a customized pizza using Defendant’s Mobile App.
11         34.    Defendant denies visually-impaired people access to its goods, services,
12   and information because it prevents free navigation with screen-reading software to
13   Dominos.com and the Mobile App. These barriers to blind and visually-impaired
14   people can and must be removed, by simple compliance with WCAG 2.0.
                                                                                               Formatted: Justified
15   Defendant Must Remove Barriers To Its Website And Mobile App
                                                                                               Formatted: Justified, Indent: Left: 0", First line: 0.5"
16         47.    Due to the inaccessibility of Dominos.com and itswidespread and
17   continued access barriers that Plaintiff encountered on the Website and Mobile App,
18   blind and visually-impaired customers such as Plaintiff, who need screen-readers,
19   cannot customize the toppings on their pizzas, browse, shop, or complete a purchase
20   online. As a result, Plaintiff is has been deterred, on a regular basis, from accessing
21   the Website and Mobile App. altogether from placing any sort of order for delivery or
22   visiting the physical location to pick up his order. If Dominos.com and the Dominos
23   Mobile App were equally accessible to all, Plaintiff could independently choose the
24   toppings on his customized pizza, investigate other products available for purchase,
25   and complete his transaction as sighted individuals do.Similarly, tThe access barriers
26   Plaintiff encountered on the Website and Mobile App have further deterred Plaintiff
27   from visiting Defendant’s brick-and-mortar locations.
                                                                                               Formatted: Font: 14 pt, Not Italic
28         48.    If the Website and Mobile App were equally accessible to all, Plaintiff      Formatted Table
                                               26
                                    FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 27 of 35 Page ID
                                         #:684




                                                                                                      Formatted: Font: 14 pt
 1   could independently navigate the Website and Mobile App as sighted individuals do.
                                                                                                      Formatted: Font: 14 pt, Not Italic
 2         35.49. Having attempted to use the Website and Mobile App, Plaintiff has actual            Formatted: Justified, Indent: Left: 0", First line: 0.5", Add
                                                                                                      space between paragraphs of the same style, Line spacing:
 3   knowledge of the access barriers that make these services inaccessible and                       Exactly 23.75 pt
                                                                                                      Formatted: Font: 14 pt, Not Italic
 4   independently unusable by blind and visually-impaired people.
                                                                                                      Formatted: Font color: Black

 5         36.         Through his many attempts to use Defendant’s website and Mobile App,
 6   Plaintiff has actual knowledge of the access barriers that make these services
 7   inaccessible and independently unusable by blind and visually-impaired people.
                                                                                                      Formatted: Font: 16 pt, Not Italic
 8         37.50. Because There are readily available, well established guidelines,                   Formatted: Font: 14 pt, Not Italic

 9   available to Defendant on the Internet, for designing, constructing, and maintaining
10   websites to be accessible to blind and visually-impaired persons. Other large business
11   entities have used these guidelines, or have otherwise been able, to make their
12   websites accessible, including but not limited to: adding Alt-text to graphics and
13   ensuring that all functions can be performed using a keyboard. In addition,
14   incorporating these basic changes and adding certain elements to Defendant’s Website
15   and Mobile App would not fundamentally alter the nature of Defendant's business nor
16   would it result in an undue burden to Defendant. Because maintaining and providing
17   a website where all functions can be performed using a keyboard would provide full,
18   independent and equal access to all consumers to the Website and Mobile App, simple
19   compliance with the WCAG 2.0 Guidelines would provide Plaintiff and other
20   visually-impaired consumers with equal access to Dominos.com and the Domino’s
21   Mobile App, Plaintiff alleges that Domino’s Defendant has engaged in acts of
22   intentional discrimination, including but not limited to the following policies or
23   practices:
                                                                                                      Formatted: Justified
24                a.    Construction and maintenance of a website and a mobile applications
25                      that are inaccessible to visually-impaired individuals, including
26                      Plaintiff;
27                b.    Failure to construct and maintain a website and a mobile applications
28                      that are sufficiently intuitive so as to be equally accessible to visually-   Formatted Table
                                                     27
                                         FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 28 of 35 Page ID
                                          #:685




 1                      impaired individuals, including Plaintiff; and,
 2                c.    Failure to take actions to correct these access barriers in the face of
 3                      substantial harm and discrimination to blind and visually-impaired
 4                      consumers, such as Plaintiff, as a member of a protected class.
                                                                                                  Formatted: Font: 14 pt, Not Italic
 5          51.        Although Defendant may currently have centralized policies for             Formatted: Justified, Indent: Left: 0", First line: 0.5"

 6   maintenance and operation of the Website and Mobile App, Defendant lacks a plan
 7   and policy reasonably calculated to make its website fully and equally accessible to,
 8   and independently usable by, blind and other visually-impaired consumers, including
                                                                                                  Formatted: Font: 14 pt
 9   Plaintiff.
                                                                                                  Formatted: Font: 14 pt, Not Italic
10          52.        Without injunctive relief, Plaintiff and other visually-impaired
11   consumers will continue to be unable to independently use Defendant's Website and
                                                                                                  Formatted: Font color: Black
12   Mobile App in violation of their rights.
13          38.        Domino’s therefore uses standards, criteria or methods of administration
14   that have the effect of discriminating or perpetuating the discrimination of others, as
15   alleged herein.
16          39.        The ADA expressly contemplates the type of injunctive relief that
17   Plaintiff seeks in this action. In relevant part, the ADA requires:
                                                                                                  Formatted: Justified
18
            “In the case of violations of . . . this title, injunctive relief shall include
19          an order to alter facilities to make such facilities readily accessible to
            and usable by individuals with disabilities….Where appropriate,
20
            injunctive relief shall also include requiring the . . . modification of a
21          policy. . .”
22          42 .S.C. § 12188(a)(2).
                                                                                                  Formatted: Justified, Indent: Left: 0", First line: 0.5"
23          43         Because Defendant’s website has never been equally accessible, and
24   because Defendant lacks a corporate policy that is reasonably calculated to cause its
25   website and Mobile App to become and remain accessible, Plaintiff invokes the
26   provisions of 42 U.S.C. § 12188(a)(2), and seeks a permanent injunction requiring
27   Defendant to retain a qualified consultant acceptable to Plaintiff (“Agreed Upon
28   Consultant”) to assist Defendant to comply with WCAG 2.0 guidelines for its website          Formatted Table
                                                    28
                                        FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 29 of 35 Page ID
                                          #:686




 1   and Mobile App. Plaintiff seeks that this permanent injunction requires Defendant to
 2   cooperate with the Agreed Upon Consultant to:
                                                                                                   Formatted: Justified
 3               a.    Train Defendant’s employees and agents who develop the
 4                     Dominos.com website and Mobile App on accessibility compliance
 5                     under the WCAG 2.0 guidelines;
 6               b.    Regularly check the accessibility of Defendant’s website and Mobile
 7                     App under the WCAG 2.0 guidelines;
 8               c.    Regularly test user accessibility by blind or vision-impaired persons to
 9                     ensure that Defendant’s website and Mobile App complies under the
10                     WCAG 2.0 guidelines; and
11               d.    Develop an accessibility policy that is clearly disclosed on its websites
12                     and Mobile Apps, with contact information for users to report
13                     accessibility-related problems.
                                                                                                   Formatted: Justified, Indent: Left: 0", First line: 0.5"
14          44        If Dominos.com and the Mobile App were accessible, Plaintiff and
15   similarly situated blind and visually-impaired people could independently view menu
16   items, customize menu items for purchase, shop for and otherwise research related
17   products available via Defendant’s website and Mobile App.
18          45        Although Defendant may currently have centralized policies regarding
19   the maintenance and operation of its website and Mobile App, Defendant lacks a plan
20   and policy reasonably calculated to make its websites fully and equally accessible to,
21   and independently usable by, blind and other visually-impaired consumers.
22          46        Without injunctive relief, Plaintiff and other visually-impaired
23   consumers will continue to be unable to independently use the Defendant's websites
24   in violation of their rights.
25                                   FIRST CAUSE OF ACTION
26   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
                                                                                                   Formatted: Font: Bold, Not Italic
27                         42 U.S.C. § 12181 et seq. [DOMINOS.COM]
                                                                                                   Formatted: No underline
28                             (By Plaintiff Against All Defendants)                               Formatted Table
                                                   29
                                       FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 30 of 35 Page ID
                                          #:687




                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5"
 1         4742 Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 2   above and each and every other paragraph in this ComplaintFirst Amended Complaint
 3   necessary or helpful to state this cause of action as though fully set forth herein.
 4         4843 Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq.,
 5   provides:
 6
           “No individual shall be discriminated against on the basis of disability              Formatted: Justified

           in the full and equal enjoyment of the goods, services, facilities,
 7         privileges, advantages, or accommodations of any place of public
 8         accommodation by any person who owns, leases (or leases to), or
           operates a place of public accommodation.”
 9
           42 U.S.C. § 12182(a).
10                                                                                               Formatted: Justified, Indent: Left: 0", First line: 0.5"
           4944 Domino’s pizzerias are public accommodations within the definition of
11
     Title III of the ADA, 42 U.S.C. § 12181(7). Dominos.com is a service, privilege, or
12
     advantage of Domino’s pizzerias. Dominos.com is a service that is integrated with
13
     these locations.
14
           5045 Under Section 302(b)(1) of Title III of the ADA, it is unlawful
15
     discrimination to deny individuals with disabilities the opportunity to participate in or
16
     benefit from the goods, services, facilities, privileges, advantages, or accommodations
17
     of an entity. (42 U.S.C. § 12182(b)(1)(A)(i).)
18
           5146 Under Section 302(b)(1) of Title III of the ADA, it is unlawful
19
     discrimination to deny individuals with disabilities an opportunity to participate in or
20
     benefit from the goods, services, facilities, privileges, advantages, or accommodation,
21
     which is equal to the opportunities afforded to other individuals. (42 U.S.C. §
22
     12182(b)(1)(A)(ii).)
23
           5247 Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination
24
     also includes, among other things:
25          “[A] failure to make reasonable modifications in policies, practices, or             Formatted: Justified


26          procedures, when such modifications are necessary to afford such goods,
            services, facilities, privileges, advantages, or accommodations to
27          individuals with disabilities, unless the entity can demonstrate that
28          making such modifications would fundamentally alter the nature of such
                                                                                                 Formatted Table
                                                 30
                                     FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 31 of 35 Page ID
                                          #:688




 1         goods, services, facilities, privileges, advantages or accommodations;
 2         and a failure to take such steps as may be necessary to ensure that no
           individual with a disability is excluded, denied services, segregated or
 3         otherwise treated differently than other individuals because of the
 4         absence of auxiliary aids and services, unless the entity can demonstrate
           that taking such steps would fundamentally alter the nature of the good,
 5         service, facility, privilege, advantage, or accommodation being offered
 6         or would result in an undue burden.”
 7         42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).
                                                                                               Formatted: Justified, Indent: Left: 0", First line: 0.5"
 8         5348 The acts alleged herein constitute violations of Title III of the ADA, and

 9   the regulations promulgated thereunder. Plaintiff, who is a member of a protected

10   class of persons under the ADA, has a physical disability that substantially limits the

11   major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).

12   Furthermore, Plaintiff has been denied full and equal access to Dominos.com, has not

13   been provided services which are provided to other patrons who are not disabled, and

14   has been provided services that are inferior to the services provided to non-disabled

15   persons. Defendant has failed to take any prompt and equitable steps to remedy its

16   discriminatory conduct. These violations are ongoing.

17         5449 Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights

18   set forth and incorporated therein, Plaintiff, requests relief as set forth below.

19                              SECOND CAUSE OF ACTION

20   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,

21                  42 U.S.C. § 12181 et seq. [DOMINO’S MOBILE APP]
                                                                                               Formatted: Justified, Indent: Left: 0", First line: 0.5"
22         5550 Plaintiff re-alleges and incorporates by reference all paragraphs alleged

23   above and each and every other paragraph in this ComplaintFirst Amended Complaint

24   necessary or helpful to state this cause of action as though fully set forth herein.

25         5651 Domino’s Mobile App is a service, privilege, or advantage of Domino’s

26   pizzerias. Domino’s Mobile App is a service that is integrated with these locations.

27         5752 The acts alleged herein constitute violations of Title III of the ADA, and

28   the regulations promulgated thereunder. Plaintiff, who is a member of a protected
                                                                                               Formatted Table
                                                 31
                                     FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 32 of 35 Page ID
                                          #:689




 1   class of persons under the ADA, has a physical disability that substantially limits the
 2   major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A).
 3   Plaintiff has been denied full and equal access to Domino’s Mobile App, has not been
 4   provided services which are provided to other patrons who are not disabled, and has
 5   been provided services that are inferior to the services provided to non-disabled
 6   persons. Defendant has failed to take any prompt and equitable steps to remedy its
 7   discriminatory conduct. These violations are ongoing.
 8         5853 Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
 9   set forth and incorporated therein, Plaintiff, requests relief as set forth below.
10                               THIRD CAUSE OF ACTION
11   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
12                           CODE § 51 et seq. [DOMINOS.COM]
                                                                                                Formatted: Justified, Indent: Left: 0", First line: 0.5"
13         5954 Plaintiff re-alleges and incorporates by reference all paragraphs alleged
14   above and each and every other paragraph in this ComplaintFirst Amended Complaint
15   necessary or helpful to state this cause of action as though fully set forth herein.
16         6055 California Civil Code § 51 et seq. guarantees equal access for people with
17   disabilities to the accommodations, advantages, facilities, privileges, and services of
18   all business establishments of any kind whatsoever. Defendant is systematically
19   violating the UCRA, Civil Code § 51 et seq.
20         6156 Defendant's pizzerias are "business establishments" within the meaning
21   of the Civil Code § 51 et seq. Defendant generates millions of dollars in revenue from
22   the sale of goods through its Dominos.com website. Defendant’s website is a service
23   provided by Defendant that is inaccessible to patrons who are blind or visually-
24   impaired like Plaintiff. This inaccessibility denies blind and visually-impaired patrons
25   full and equal access to the facilities, goods, and services that Defendant makes
26   available to the non-disabled public. Defendant is violating the UCRA, Civil Code §
27   51 et seq., by denying visually-impaired customers the goods and services provided
28   on its website. These violations are ongoing.                                              Formatted Table
                                                 32
                                     FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 33 of 35 Page ID
                                          #:690




 1         6257 Defendant's actions constitute intentional discrimination against Plaintiff
 2   on the basis of a disability, in violation of the UCRA, Civil Code § 51 et seq., because
 3   Defendant has constructed a website that is inaccessible to Plaintiff, Defendant
 4   maintains the website in an inaccessible form, and Defendant has failed to take actions
 5   to correct these barriers.
 6         6358 Defendant is also violating the UCRA, Civil Code § 51 et seq. because
 7   the conduct alleged herein violates various provisions of the ADA, 42 U.S.C. § 12101
 8   et seq., as set forth above. Section 51(f) of the Civil Code provides that a violation of
 9   the right of any individual under the ADA also constitutes a violation of the UCRA.
10         6459 The actions of Defendants violate UCRA, Civil Code § 51 et seq., and
11   Plaintiff is therefore entitled to injunctive relief remedying the discrimination.
12         6560 Plaintiff is entitled to statutory minimum damages pursuant to Civil Code
13   § 52 for each and every offense.
14         6661 Plaintiff is also entitled to reasonable attorneys' fees and costs.
15                                FOURTH CAUSE OF ACTION
16   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
17                      CODE § 51 et seq. [DOMINO’S MOBILE APP]
                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5"
18         42     Plaintiff re-alleges and incorporates by reference all paragraphs alleged
19   above and each and every other paragraph in this ComplaintFirst Amended Complaint
20   necessary or helpful to state this cause of action as though fully set forth herein.
21         43     Defendant generates millions of dollars in revenue from the sale of goods
22   through its Mobile App. Defendant’s Mobile App is a service provided by Defendant
23   that is inaccessible to patrons who are blind or visually-impaired like Plaintiff. This
24   inaccessibility denies blind and visually-impaired patrons full and equal access to the
25   facilities, goods, and services that Defendant makes available to the non-disabled
26   public. Defendant is violating the UCRA, Civil Code § 51 et seq., by denying
27   visually-impaired customers the goods and services provided on its Mobile App.
28   These violations are ongoing.                                                               Formatted Table
                                                 33
                                     FIRST AMENDED COMPLAINT
        Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 34 of 35 Page ID
                                          #:691




 1         44     Defendant's actions constitute intentional discrimination against Plaintiff
 2   on the basis of a disability, in violation of the UCRA, Civil Code § 51 et seq., because
 3   Defendant has constructed a Mobile App that is inaccessible to Plaintiff, Defendant
 4   maintains the Mobile App an inaccessible form, and Defendant has failed to take
 5   actions to correct these barriers.
 6         45     Defendant is also violating the UCRA, Civil Code § 51 et seq. because
 7   the conduct alleged herein violates various provisions of the ADA, 42 U.S.C. § 12101
 8   et seq., as set forth above. Section 51(f) of the Civil Code provides that a violation of
 9   the right of any individual under the ADA also constitutes a violation of the UCRA.
10         46     The actions of Defendants violate UCRA, Civil Code § 51 et seq., and
11   Plaintiff is therefore entitled to injunctive relief remedying the discrimination.
12         47     Plaintiff is entitled to statutory minimum damages pursuant to Civil Code
13   § 52 for each and every offense.
14         48     Plaintiff is also entitled to reasonable attorneys' fees and costs.
15                                          PRAYER
16   WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:
                                                                                                 Formatted: Justified, Indent: Left: 0", First line: 0.5"
17         1.     A Declaratory Judgment that at the commencement of this action
18   Defendant was in violation of the specific requirements of Title III of the ADA 42
19   U.S.C. § 12181 et seq., and the relevant implementing regulations of the ADA, for
20   Defendant’s failure to take action that was reasonably calculated to ensure that its
21   websites and mobile applications are fully accessible to, and independently usable by,
22   blind and visually-impaired individuals;
23         2.     A preliminary and permanent injunction enjoining Defendant from
24   violating the ADA, 42 U.S.C. § 12181 et seq., and/or the UCRA, Civil Code § 51 et
25   seq. with respect to its website Dominos.com;
26         3.     A preliminary and permanent injunction enjoining Defendant from
27   violating the ADA, 42 U.S.C. § 12181 et seq., and/or the UCRA, Civil Code § 51 et
28   seq. with respect to its Mobile Application;                                                Formatted Table
                                                 34
                                     FIRST AMENDED COMPLAINT
       Case 2:16-cv-06599-SJO-FFM Document 60-4 Filed 05/15/19 Page 35 of 35 Page ID
                                         #:692




 1         4.     A preliminary and permanent injunction requiring Defendant to take the
 2   steps necessary to make Dominos.com readily accessible to and usable by blind and
 3   visually-impaired individuals;
 4         5.     A preliminary and permanent injunction requiring Defendant to take the
 5   steps necessary to make Domino’s Mobile Application readily accessible to and
 6   usable by blind and visually-impaired individuals;
 7         6.     An award of statutory minimum damages of $4,000 per violation
 8   pursuant to § 52(a) of the California Civil Code;
 9         7.     For attorneys' fees and expenses pursuant to all applicable laws
10   including, without limitation, pursuant to 42 U.S.C. § 12188(a)(1), and California
11   Civil Code § 52(a);
12         8.     For pre-judgment interest to the extent permitted by law;
13         9.     For costs of suit; and
14         10.    For such other and further relief as this Court deems just and proper.
15                             DEMAND FOR JURY TRIAL
                                                                                              Formatted: Justified
16         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
17   raised in this ComplaintFirst Amended Complaint.
18

19   Dated: September 1May 153, 20169            MANNING LAW, APC
20

21
                                       By: /s/ Joseph R. Manning Jr., Esq.
                                          Joseph R. Manning Jr., Esq.
22                                        Michael J. Manning, Esq.
23                                        Tristan P. Jankowski, Esq.
                                          Osman M. Taher, Esq.
24

25                                         Caitlin J. Scott, Esq.
                                           Attorneys for Plaintiff
26

27

28                                                                                            Formatted Table
                                                 35
                                      FIRST AMENDED COMPLAINT
